COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Julio Alvarado v. The State of Texas

Appellate case numbers: 01-13-00894-CR; 01-13-00895-CR

Trial court case number: 1325689; 1325690

Trial court:              232nd District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeals are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Counsel has not, however, filed a motion to withdraw from representation.
       If appointed counsel believes that an appeal is frivolous, counsel must request permission
to withdraw. See id. An Anders brief must accompany a motion to withdraw; neither the brief nor
the motion may be filed on its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex.
Crim. App. 2008).
       Accordingly, we order appellant’s appointed counsel to file with the Clerk of this Court
within 10 days of the date of this order a motion to withdraw that complies with Texas Rules of
Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9; Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 10, 2014